 
 
IV 
108th CONGRESS
2d Session
H. RES. 825 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2004 
Mr. Brady of Pennsylvania submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Honoring Bernard Hopkins, the undisputed World Middleweight Champion. 
 
Whereas Bernard Hopkins first showed his championship form at the early age of nine when he won the Pennsylvania Junior Olympics; 
Whereas the name Bernard Hopkins is frequently and properly mentioned among the greatest middleweights in history, including Sugar Ray Robinson, Carlos Monzon, and Marvelous Marvin Hagler; 
Whereas the latest opponent of Hopkins, Oscar De La Hoya, once said that Hopkins is one of the great talents we’ve had in this generation; 
Whereas Hopkins has won 45 professional bouts, 32 by knockout; 
Whereas Hopkins has successfully defended his title 19 times since January 1996 and surpassed the previous record for 14 title defenses; 
Whereas despite his climb from humble beginnings to greatness, Hopkins has never left behind the city of his birth, Philadelphia, or the people who live there; 
Whereas Hopkins continues to selflessly volunteer his time to inspire juvenile and adult criminal offenders to avoid the criminal life; and 
Whereas Hopkins holds the universal love and admiration of all Philadelphians and all true fans of the sport of boxing: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Bernard Hopkins on earning and defending the undisputed Middleweight Championship; and 
(2)honors Bernard Hopkins for his service in the Philadelphia community. 
 
